(jarl ^Bcu/a/wA/ <$c ^A&wciiite&
<Ss£a/dc&Aed          '/i&uranc& ^yLpaiaf'
                     3i                                                                             450 CR 3419

   &74                                                                                        Emory, Texas 75440
                                                                                            Phone:(903)473-2275
                                                                        i:-orA?PE^£oipus Christi: (361) 855-9356
                                                                         "ODsass District




                                               July 28, 2017

      Hon. Pam Estes
     Clerk, Twelfth Court ofAppeals
      1517 West Front Street
     Tyler, TX 75702

     Re: Case No. 12-16-00258-CV; Sherry Lynn Badalichand Carl Badalich v. First National Bank
     ofWinnsboro.

     Dear Ms. Estes:


            We are inreceipt ofyour July 27, 2017 letter advising that Attorney Volberding's Motion
     to Withdraw was granted. I received his motion Monday, July 24, 2017, and it appears the Court
     granted his motion before 1could respond.

             The purpose of this letter is to urge the court to not cancel the oral argument set for
     September. We agree with Attorney Volberding's statementthat the case is "fact intensive" and
     oral argument would be helpful to the Court in reaching the correct decision.

             It is our intention to pay Attorney Volberding in full with the hope that he will resume
     representing us. We have already paid him some $17,000 for just his legal services, not
     including the several hundred dollars we paid for associated costs. We urge that this shows our
     good faith. If he will not resume his representation, we intend to hire another lawyer to handle
     the oral argument.      Attorney Volberding's withdrawal does not diminish the need for oral
     argument in the case.

             Forthese reasons, we respectfully urge thecourt to leave the scheduled oral argument on
     its calendar.


                                                 Very
                                                  cijr truly
                                                       uuiy yours,
                                                             y\juii>,


                                                 M

                                                  uTBadalich
                                                 Car


                                                 /s/


                                                 Sherry Badalich

     cc: Mr. James w. Volberding